            Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                    )
ERIC BURKE, CRAIG BARKER,           )
RICK CALTON, ARTHUR SALISBURY, )
WILLIAM CORY TANNER, BRIAN          )
TANNER, and TONY WEAVER             )                       CIVIL ACTION NO. ___________
on behalf of themselves and all     )
others similarly situated,          )
                                    )
        Plaintiffs,                 )
                                    )
        v.                          )
                                    )
BIMBO BAKERIES USA, INC. and,       )
BIMBO FOODS BAKERIES                )
DISTRIBUTION, LLC                   )
        Defendants.                 )
____________________________________)


                                CLASS ACTION COMPLAINT


                                       INTRODUCTION

       1.       This is an action brought on behalf of individuals who are current and former

delivery drivers or “Distributors” of Defendants Bimbo Bakeries USA, Inc. and Bimbo Foods

Bakeries Distribution, LLC (together, “Bimbo” or “Defendants”) challenging the unlawful

misclassification of them as independent contractors instead of employees under the "N.Y. Lab.

Law § 862, et seq. (“The New York State Commercial Goods Transportation Industry Fair Play

Act”) from April 10, 2014 to the present. The above-named Plaintiffs assert claims as a class

action pursuant to Federal Rule of Civil Procedure 23, alleging that Defendants violated the New

York Labor laws by making unlawful deductions from their wages, failing to comply with the




                                                 1
            Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 2 of 15




record keeping and notice requirements of the N.Y.L.L., and failing to pay an overtime premium

when Plaintiffs worked more than forty hours per week.

       2.       Plaintiffs previously sought to file these claims in the Northern District of New

York. See Burke v. Bimbo Bakeries USA, Inc., C.A. No. 19-cv-902. In that Action, the court

(D’Agostino, J.) granted Defendants’ motion to dismiss these state law claims under the “first-

filed” rule, due to a pending action in this District in which other drivers are pursuing wage

claims under the New York common law “employee” definition, see Puello v. Bimbo Foods

Bakeries Distribution LLC, No. 17-4481 (S.D.N.Y.).

       3.       Plaintiffs understanding is that they now must pursue their claims in the same

District in which the first-filed case is pending, and they are therefore re-filing their claims in

this Action.

                                             PARTIES

       4.       Plaintiff Eric Burke is an adult resident of Carthage, New York. Since

approximately 2006, Burke has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       5.       Plaintiff Craig Barker is an adult resident of Watertown, New York. Since

approximately 2011, Barker has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       6.       Plaintiff Rick Calton is an adult resident of Rensselaer Falls, New York. Since

approximately 2004, Calton has delivered breads and baked goods on behalf of Defendants in




                                                   2
            Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 3 of 15




New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       7.       Plaintiff Arthur Salisbury is an adult resident of Watertown, New York. Since

approximately 2002, Salisbury has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       8.       Plaintiff William Cory Tanner is an adult resident of Hammond, New York.

Since approximately 2017, Tanner has delivered breads and baked goods on behalf of

Defendants in New York. During the relevant time, he was Defendants’ employee as that term is

defined in N.Y. Lab. Law § 862-b.

       9.       Plaintiff Brian Tanner is an adult resident of Watertown, New York. Since

approximately 2009, Tanner has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       10.      Plaintiff Tony Weaver is an adult resident of Potsdam, New York. Since

approximately 2002, Weaver has delivered breads and baked goods on behalf of Defendants in

New York. During the relevant time, he was Defendants’ employee as that term is defined in

N.Y. Lab. Law § 862-b.

       11.      The above-named Plaintiffs bring this action on their own behalf and on behalf of

a class of all drivers who have worked for Defendants in New York since April 10, 2014.

       12.      Defendant Bimbo Bakeries USA, Inc. is a corporate entity with its headquarters in

Horsham, Pennsylvania. Defendant Bimbo Bakeries USA, Inc. conducts business through

distribution facilities in New York, among other states.



                                                 3
          Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 4 of 15




        13.     Defendant Bimbo Foods Bakeries Distribution, LLC is corporate entity with its

headquarters in Horsham, Pennsylvania. It conducts business through distribution facilities in

New York, among other states.

        14.     Defendants are “employers” as that term is defined under the New York Fair Play

Act.

                                  JURISDICTION AND VENUE

        15.     Jurisdiction is proper under 28 U.S.C. § 1332(a) because the Parties are citizens of

different states and the amount in controversy exceeds $75,000 and 28 U.S.C. § 1332(d) because

Plaintiffs claims are asserted on behalf of 100 or more class members, the aggregate amount in

controversy is greater than $5,000,000, and at least one Plaintiff and one Defendant are citizens

of different states.

        16.     Venue is proper in this forum because the District Court for the Northern District

of New York held that the state law claims could not proceed in that venue because of a

purported “first-filed” case that is pending in this judicial district, and because Defendants

conduct business in this judicial district.

                                              FACTS

        17.     The business of Defendants and their affiliates consists of manufacturing,

delivering, and selling breads and baked goods to grocery stores and other outlets across the

United States under the brand names Sara Lee, Nature’s Harvest, and others.

        18.     Defendants are commercial goods transportation contractors as that term is

defined under the Fair Play Act because they compensate licensed drivers such as Plaintiffs and

others to transport commercial goods in New York. Defendants also compensate individuals




                                                  4
          Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 5 of 15




who they designate as employees to perform transportation of commercial goods in New York,

and to oversee the transportation of commercial goods within New York.

       19.     Defendants and their affiliates operate out of several terminals in New York,

including warehouses in Watertown and Canton, New York.

       20.     Defendants and their affiliates have employed several hundred individuals in New

York since April 10, 2014 to deliver baked goods products in New York.

       21.     Plaintiffs and other individuals who perform this work are designated as independent

contractors, as opposed to employees of Defendants. They are referred to by Defendants as

Distributors (“Distributors”).

       22.     Bimbo asserts on its website that it is the “[o]nly commercial bakery manufacturer

to serve all 50 states,” and that it is “a leader in the baking industry, known for its category

leading brands, innovative products, freshness and quality,” and that it “operates more than 60

bakeries, employs more than 22,000 associates and distributes products through 11,000 sales

routes throughout the United States.”

       23.     Plaintiffs and other Distributors deliver Defendants’ baked goods and other Bimbo

products to retailers and other customers, thereby providing an integral service to the baked goods

business of Bimbo and its affiliates and performing their work within Defendants’ usual course

of business.

       24.     On a typical week, Distributors such as the named Plaintiffs work at least forty

hours per week delivering the baked goods for Defendants. This work mainly consists of driving

vehicles to stores within a territory designated by Bimbo, delivering Bimbo’s products to these

stores, and arranging the products on the shelves according to Bimbo’s display standards.




                                                  5
            Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 6 of 15




       25.      The duties of Plaintiffs and other Distributors entail operating commercial motor

vehicles that have a gross vehicle weight rating of more than 10,001 pounds within New York to

transport commercial goods. At times, Plaintiffs also operate vehicles weighing less than 10,000

pounds for more than a de minimis period of time because, for example, Plaintiffs and others

often visit stores in their personal vehicles to drop off small orders of products and to arrange

displays.

       26.      Defendants compensate Plaintiffs and other Distributors for delivering

Defendants’ products, based on a formula that is unilaterally determined by Defendants and takes

into account the number and types of products that are delivered and sold.

       27.      Defendants treat Distributors as independent contractors, claiming that they are

not entitled to the protections of the New York Labor Laws.

       28.      In addition, the use by Defendants of Distributors allows Defendants to reduce

their normal business expenses, and to reduce the burdens on their employees, and to shift those

burdens to Distributors without additional compensation and by deducting amounts from the

Distributors pay.

       29.      In order to work for Defendants, Plaintiffs and other Distributors were required to

pay a substantial sum of money to purchase purported “Distribution Rights” and then enter into a

“Distributor Agreement” with Defendants. Most Distributors finance these purchases through loans

facilitated by Defendants.

       30.      The terms and conditions of each Distributor’s Distributor Agreement are the

same in all material respects.

       31.      The Distributor Agreements are adhesion contracts drafted exclusively by

Defendants. Defendants do not negotiate the material terms of the Distributor Agreements with



                                                  6
             Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 7 of 15




the Distributors, who are required to sign the agreements on a “take-it-or-leave-it” basis. The

Distributor Agreements purport to classify the Distributors as “independent contractors,” even

though they are employees pursuant to the Fair Play Act, N.Y. Lab. Law § 862, et seq., and the

FLSA.

        32.      Through the Distributor Agreements and other policies, Defendants have the right

to control, and in fact exercise substantial control over the work performed by the Distributors.

        33.      The control retained and exercised by Defendants includes, but is not limited to,

the fact that Defendants:

        a.       Employ managers who have supervisory and disciplinary authority over
                 the Distributors.

        b.       Determine the prices for all food products, negotiate those prices directly
                 with retail outlets without Plaintiffs’ involvement; require the Distributors
                 to comply with its policies and procedures governing, among other things,
                 the ordering of products, the frequency of deliveries and removal of stale
                 product, and the manner in which delivery drivers must conduct
                 themselves.

        c.       Require Distributors to display product according to its requirements, and
                 travel to stores and other retail locations to review displays to ensure
                 Distributors’ compliance with these policies.

        d.       Require Distributors to obtain its express, prior approval before selling their
                 routes or substituting another driver for their route.

        e.       Prohibit the Distributors from exercising independent business judgment
                 regarding the services they perform and the locations at which they perform these
                 services. For example, Distributors are prohibited from discontinuing deliveries
                 to certain stores, even if the deliveries are no longer profitable.

        f.       Prohibit Distributors from participating in activity considered competitive to
                 Defendants and their affiliates.

        34.      Defendants also deduct various amounts from the pay of Plaintiffs and other

Distributors. For example, Defendants make substantial deductions from Distributors’ pay for


                                                   7
          Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 8 of 15




“loan” payments related to the purchase of the Distribution Rights, insurance premiums, and

numerous other charges.

        35.     The Distributors and Defendants are engaged in the same usual course of

business: the sale and distribution of baked goods.

        36.     The Distributors are not customarily engaged in an independently established

trade, occupation, profession, or business of the same nature as the services they provide to

Defendants. Based on all the hours that Defendants require Plaintiffs to spend making deliveries

and servicing their territories, there is little or no time left for Plaintiffs to make deliveries for

any other company besides Defendants. In addition, Defendants restrict Distributors from

engaging in various activities that could be “competitive” to Defendants. As a result, the

Plaintiffs and Distributors are economically dependent on Defendants.

        37.     Plaintiffs and other drivers are not “separate business entities” as that term is

defined in the Fair Play Act because, among other reasons, Plaintiffs are not permitted to provide

their delivery services to others and they are not free from Defendants’ control.

        38.     Defendants also require Plaintiffs and other Distributors to assume many of

Defendants’ general business expenses. For example, Defendants require Distributors to pay for

gasoline and all vehicle lease, insurance, and maintenance expenses, and Defendants do not

provide workers’ compensation insurance to Plaintiffs and other Distributors.

        39.     Plaintiffs and other Distributors often work more than forty hours per week, and

they do not receive any overtime premium or additional pay for those hours worked over forty.

        40.     Plaintiff Burke works a schedule of seven days per week. On Monday through

Saturday (excluding Wednesday), his regular schedule is to begin work at 5:30 A.M. and to

finish at approximately 2:30 PM to 3:30 P.M. On Wednesdays and Sundays, he works from 7:00



                                                    8
         Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 9 of 15




A.M. to approximately 10:00 A.M. Therefore, Plaintiff Burke works approximately 51 to 56

hours per week. Additionally, he often works longer hours during the summer. For example, he

was required to work approximately 10 additional hours the week preceding July 4, 2019.

       41.    Plaintiff Barker works a schedule of seven days per week. On Monday through

Friday (excluding Wednesday), his regular schedule is to begin work at 3:00 A.M. and to finish

at approximately 11:00 AM to 1:00 P.M. On Wednesdays he typically starts work at 6:00 A.M.

and finishes around 7:45 A.M. On Saturdays he typically starts work at 5:30 A.M. and finishes

around 9:00 A.M. On Sundays, he is typically required to work from around 6:00 A.M. to 8:00

or 8:30 A.M. Therefore, Plaintiff Barker’s standard schedule often requires him to work in

excess of 40 hours per week. Additionally, he is required to perform additional work around the

holidays and often works 55 hours or more in the weeks preceding most holidays.

       42.    Plaintiff Carlton works a schedule of seven days per week. On Monday and

Thursday, his regular schedule is to begin work at 3:00 A.M. and to finish at approximately 4:30

PM. On Tuesdays, Fridays, and Saturdays, he is required to work from 3:00 A.M. to 2:00 P.M.

On Wednesdays his assignments require him to work from 4:00 A.M. to approximately 8:30

A.M. and on Sundays he works from 4:00 A.M. to 9:30 A.M. Therefore, Plaintiff Carlton’s

standard schedule requires him to work in excess of 40 hours per week. Additionally, he often

works longer hours between Memorial and Labor Day to meet Defendants’ increased business

needs in the summer.

       43.    Plaintiff Salisbury works a schedule of seven days per week. On Mondays and

Thursdays, his regular schedule is to begin work at 4:30 A.M. and to finish at approximately

3:00 P.M. On Tuesdays and Fridays, he begins at 4:30 A.M. and finishes at 2:00 P.M. On

Saturday, he works from 4:30 A.M. to noon. And on Wednesday and Sundays he works from



                                               9
           Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 10 of 15




7:00 A.M. to approximately 8:30 A.M. Therefore, Plaintiff Salisbury’s standard schedule

requires him to work in excess of 40 hours per week. Additionally, in the summer months, due

to Defendants’ increased business activities, Plaintiff Salisbury often works an extra 1.5 hours

per day.

       44.     Plaintiff Cory Tanner works a schedule of seven days per week. His schedule

typical is as follows: Sunday (7:00 A.M to 10:00 A.M.); Monday (3:30 A.M. to 3:30 P.M.);

Tuesday (3:30 A.M. to 2:30 P.M.); Wednesday (7:00 A.M to 10:00 A.M); Thursday (3:30 A.M.

to 5:00 P.M); Friday (3:30 A.M. to 12:30 P.M) and; Saturday (4:00 A.M. to 10:00 A.M.).

Therefore, Plaintiff Cory Tanner’s standard schedule often requires him to work in excess of 55

hours per week. Additionally, in the summer months, due to Defendants’ increased business

activities, Plaintiff Cory Tanner often works additional hours per week.

       45.     Plaintiff Brian Tanner works a schedule of seven days per week. His schedule

typical is as follows: Sunday (6:00 A.M to noon); Monday (4:00 A.M. to 3:00 P.M.); Tuesday

(4:00 A.M. to 1:30 P.M.); Wednesday (8:30 A.M to 11:30 A.M); Thursday (4:00 A.M. to 3:00

P.M); Friday (4:00 A.M. to noon) and; Saturday (4:00 A.M. to noon). Therefore, Plaintiff Brian

Tanner’s standard schedule often requires him to work in excess of 55 hours per week.

Additionally, in the summer months, due to Defendants’ increased business activities, Plaintiff

Brian Tanner approximately 6 to 8 extra hours per week.

       46.     Plaintiff Weaver works a schedule of five days per week. His schedule typical is

as follows: Monday (1:00 A.M. to 1:00 P.M.); Tuesday (2:00 A.M. to noon.); Thursday (1:00

A.M. to 12:30 P.M or 1:00 P.M.); Friday (2:00 A.M. to noon) and; Saturday (1:30 A.M. to 10:30

A.M. or 11:30 A.M.). Therefore, Plaintiff Weaver’s standard schedule often requires him to




                                                10
         Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 11 of 15




work in excess of 50 hours per week. Additionally, in the summer months, due to Defendants’

increased business activities, Plaintiff Weaver works approximately 60 hours per week.

        47.       Defendants’ misclassification of its delivery drivers as independent contractors

and the additional violations of New York law were willful and undertaken in bad faith.

                                 CLASS ACTION ALLEGATIONS

        48.       Plaintiffs bring this action under Federal Rule of Civil Procedure 23 on behalf of

all individuals who, either individually or through a corporate entity, personally deliver or have

delivered Defendants’ products in New York pursuant to a Distributor Agreement since April 10,

2014.

        49.       The members of the class are so numerous that joinder of all of them is

impracticable, and treatment of a class action is the superior method to adjudicate the class

members’ claims. Upon information and belief, there are approximately fifty members of the

putative class.

        50.       There are issues of law and fact common to all class members because

Defendants have misclassified them as independent contractors rather than as employees and

have unlawfully deprived them of the wage treatment and benefits accorded employees. These

questions of law and fact predominate over any questions affecting only individual class

members.

        51.       The named plaintiffs and class counsel will fairly and adequately represent the

interests of the class.

                                        COUNT I
                  N.Y LABOR LAW § 193 - UNLAWFUL WITHHOLDING AND
                              DEDUCTIONS FROM WAGES
                           (INDIVIDUAL AND CLASS ACTION)

        52.       Plaintiffs repeat and reallege each and every allegation above as if restated herein


                                                   11
         Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 12 of 15




verbatim.

       53.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       54.     Defendants routinely diverted, withheld, and deducted amounts from the wages of

Plaintiffs and other Distributors.

       55.     These deductions constituted a violation of N.Y. Lab. Law § 193.



                                 COUNT II
    N.Y. LABOR LAW § 195 - NOTICE AND RECORD-KEEPING REQUIREMENT
                                VIOLATION
                     (INDIVIDUAL AND CLASS ACTION)

       56.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       57.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       58.     Defendants failed to supply Plaintiff and the Class with a notice as required by N.Y.

Lab. Law § 195, in English or in the language identified by Plaintiff and other similarly situated

drivers as their primary language, containing their rate or rates of pay and basis thereof, whether

paid by the hour shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay

and overtime rate or rates of pay if applicable; the regular pay day designated by the employer in

accordance with N.Y. Lab. Law § 191; the name of the employer; any “doing business as” names

used by the employer; the physical address of the employer’s main office or principal place of

business, and a mailing address of different; the telephone number of the employer; plus such other


                                                12
         Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 13 of 15




information as the commissioner deems material and necessary.

       59.     Defendants failed to supply Plaintiff and the Plaintiff Class with an accurate

statement of wages as required by N.Y. Lab. Law § 195, containing the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof; whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate or rates of

pay if applicable; the number of hours worked, including overtime hours worked if applicable;

deductions; and net wages.

       60.     Plaintiff and other similarly situated drivers are entitled to damages of $50 for each

workweek that Defendants failed to provide a wage notice, or a total of $2,500 per class member,

and damages of $100 for each workweek that Defendants failed to provide accurate wage

statements, or a total of 2,500 per class member, as provided for by N.Y. Lab. Law § 198,

reasonable attorneys’ fees, costs, and injunctive and declaratory relief.


                                    COUNT III
       N.Y. LABOR LAW § 650, et seq. – FAILURE TO PAY OVERTIME WAGES
                     (INDIVIDUAL AND CLASS ACTION)

       61.     Plaintiffs repeat and reallege each and every allegation above as if restated herein

verbatim.

       62.     Plaintiffs and other putative class members are Defendants’ employees, as defined

by N.Y. Lab. Law § 862 (the New York State Commercial Goods Transportation Industry Fair

Play Act).

       63.     Plaintiffs and the members of the proposed Rule 23 class routinely worked in excess

of forty (40) hours per workweek for Defendants.

       64.     Defendants failed to pay Plaintiffs and the members of the proposed Rule 23 class


                                                 13
         Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 14 of 15




at the rate of one-and-a-half times their regular rate of pay for all hours worked in excess of forty

hours weekly as required by New York Labor Law § 650, et seq., and the supporting New York

State Department of Labor Regulations.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs asks this honorable Court to enter the following relief:

       a.      An Order certifying a class of all individuals who, either individually or through a
               corporate entity, personally deliver or have delivered Defendants’ products in
               New York pursuant to a Distributor Agreement since April 10, 2014, pursuant to
               Fed. R. Civ. P. 23;

       b.      An award of damages for all unpaid wages, expenditures, costs, deductions,
               benefits, or other losses resulting from Defendants’ misclassification, as described
               above;

       c.      Statutory liquidated damages, pursuant to New York law;

       d.      Attorneys’ fees and costs; and

       e.      Such other legal and equitable relief as the Court deems just and proper.




                                                 14
       Case 7:19-cv-11101-PMH Document 1 Filed 12/03/19 Page 15 of 15




                                   ERIC BURKE, CRAIG BARKER,
                                   RICK CALTON, ARTHUR SALISBURY,
                                   WILLIAM CORY TANNER, BRIAN
                                   TANNER, and TONY WEAVER,
                                   on behalf of themselves and all
                                   others similarly situated,

                                   By their Attorneys,


                                   /s/ _Shannon Liss-Riordan___________________

                                   Shannon Liss-Riordan, NY Bar No. 2971927
                                   Harold L. Lichten, pro hac vice anticipated
                                   Matthew W. Thomson, pro hac vice anticipated
                                   LICHTEN & LISS-RIORDAN, P.C.
                                   729 Boylston St., Suite 2000
                                   Boston, MA 02116
                                   (617) 994-5800
                                   sliss@llrlaw.com
                                   hlichten@llrlaw.com
                                   mthomson@llrlaw.com


DATED: December 3, 2019




                                     15
